Fourth Court of Appeals
                                       San Antonio, Texas
                                               April 28, 2014

                                           No. 04-14-00290-CV

                            IN RE OUTREACH HEALTH CARE, INC.

                                     Original Mandamus Proceeding 1

                                                  ORDER

Sitting:         Karen Angelini, Justice
                 Sandee Bryan Marion, Justice
                 Patricia O. Alvarez, Justice

        On April 28, 2014, relator Outreach Health Care, Inc. filed a petition for writ of
mandamus and a motion for temporary relief pending a ruling on the mandamus petition. The
court has considered the petition for writ of mandamus and is of the opinion that relator is not
entitled to the relief sought. Accordingly, the petition for writ of mandamus and motion for
temporary relief are DENIED. See TEX. R. APP. P. 52.8(a). The court’s opinion will issue at a
later date.

           It is so ORDERED on April 28, 2014.

                                                            _________________________________
                                                            Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of April, 2014.



                                                            ___________________________________
                                                            Keith E. Hottle
                                                            Clerk of Court




1
  This proceeding arises out of Cause No. 2008-CI-20411, styled Ruben Vasquez, Individually and as Administrator
of the Estate of Ruben Vasquez Jr., Deceased and Oralia Vasquez, Joe Jimenez and Rosa Ward v. San Antonio
Extended Medical Care, Inc. d/b/a MedMart, et al., pending in the 150th Judicial District Court, Bexar County,
Texas, the Honorable John D. Gabriel Jr. and the Honorable Barbara Nellermoe, presiding.